Title: To James Madison from an Unidentified Correspondent, [29 September] 1812
From: 
To: Madison, James


Friend,
[29 September 1812]
Thou may’st deem it wonderful that I, professionally a quaker, should write to thee on the subject of war, a thing so obstinately opposed by the mass of my brethren. Quakers are but men, and subject as other men to frailties; and holy writ is so translated that it admits of numberless constructions. Therefore he who interprets scripture most to the glory of the Omnipotent and the General Instruction of man, deserves highest applause as a commentator. I believe the bible authorises me to resist when my life and rights are in danger or my property is assailed. Under such conviction I differ very materially from the more bigotted and passive quakers, as touching war waged in behalf of these great immunities. The illustrious St Paul assures us, that magistrates are not to bear the sword in vain, and that we must respect and obey men of authority. Also this holy sage represents the law as being made not for the righteous but disobedient and gainsaying, which convinces me that God never desired good men to surrender life and freedom at the nod of despots and presumptuous impostors. In short, nothing but groveling enthusiasm, treachery or cowardice could dissuade American freemen at this time, whatever might be their religious creed, from arming against the Prince Regent and his “horrible bloodhounds of savage war,” who are now exterminating, in the usual manner of Britain, “all ages, sexes, and conditions” of our frontier inhabitants. God forbid I should believe he has ordained tyrants to riot in the massacre of upright people. It is mu[c]h more compatible with the merciful and just attributes of an Almighty Deity, to suppose virtuous men naturally inspired with detestation of oppressors, and created for the purpose of humbling them in the dust by force & vengeance instead of being chained like brutes to their “Adamantine throne.” Whilst such is the state of things and tyranny is put down, the whole catalogue of human privileges, civil, political and religious, becomes perfectly secure, and virtue gains a glorious ascendant over vice. Now, friend James, as thou has received my candid opinion in regard to resisting England, unfriendly as she is towards America, I rely upon equal candor from thee, when I impute error to thee, in sending so feeble an army into Upper Canada.
Thou art the supreme constitutional agent for equipping the soldiery & for proportioning its force to existing difficulties, and the way to shorten this war, save lives & money, would [be] to detach a complete and efficient army at once for Canada. Say ten thousand men might be located at the north end of Lake Ontario, ten thousand men at fort Malden, and an equal number in the vicinity of the south & west Indian Towns—ten thousand at St John’s, the north end of Lake Champlain. Such a dispersion of this army would occasion a division between the British and Indians, to oppose it at different points, and such an augmentation of the late detachment which commenced the war would speedily end it. By this management thou mightest acquire laurels as a soldier equal in splendor to thy political renown. But if thou sufferest our men to be murdered in small parties for want of means to baffle the enemy, thy public fame must inevitably suffer, which would penetrate me with keen distress, since I am greatly attached to thy virtues, talents and worth, and hope never to see them tarnished by neglect or clouded through misfortune. Send not thy generals to fight the foe at sections of the country where interest or connections might pollute their fidelity.… The disaster at Detroit, although the result of one man’s weakness alone, should and must, friend James, arouse thee to caution hereafter in dispensing command to trusty characters. Another thing—I am alarmed that some of our agents should be so remiss in duty, failing in many important cases to apprise government of the hostile movements of the savages, in time enough either to prevent or punish their murders and depredations. Friend James, if thou respectest these my plain and friendly intimations, as I do thy amiable and illustrious traits of character, may they not humbly conspire, with the reason and justice of things, to stimulate thee to retrieve the honor and advantages we lost by Hull’s surrender. Moreover we must, if possible, have Canada, Nova Scotia and New Brunswick, as a fresh addition of territory to our beloved Union. Notwithstanding the howlings of federal bull-dogs and the secret tricks of traitors, thy election next March is as certain as fate. For myself, I indulge an assured hope that thou wilt wind up thy career in an honorable manner and retire like Jefferson to private life, shaded by garlands of endless repute. I remain thy very humble servant and real friend,
I. C.
